DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 NOVEMBER 2021 has been entered.

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 12, 13, 16-19, 21-24, 26-30, 32, 33, 36-41, 43-47, 49, 50, and 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., US .

Regarding claim 1, Thomas discloses a method comprising: at an electronic device in communication with a display and one or more input devices (implemented on at least one client device; Fig. 1, element 105, and col. 7, lines 9-16, and wherein the client device includes communicatively coupled display and input device(s); col. 28, lines 7-14 and 53-61, and Fig. 28, elements 2800, 2810, 2812, and 2814): 
displaying, on the display, a user interface of a media browsing application that includes content accessible from one or more content providers (display interface with various content/channels; Fig. 17, and wherein from multiple providers; col. 1, lines 30-32, and col. 4, lines 12-25, and col. 6, lines 24-27), wherein the user interface includes a first region that includes one or more representations of a first set of content items available for playback (first area; Fig. 17, elements 1705A, 1710A, 1710B, and 1710N, and col. 37, lines 17-20, and wherein this area can include only content/channels free to the user; col. 37, lines 10-14), wherein the first set of content items is selected based on a first shared characteristic, other than being content from the same channel (content presented can be grouped by a particular category, i.e. genre, such as "best of", sports, etc.; col. 37, lines 7-20, and Fig. 17), and a second region, separate from the first region, that includes one or more representations of one or more channels available for subscription in the media browsing application (second/separate area; Fig. 17, elements 1705B, 1715A, 1715B, and 1715N, and col. 37, lines 17-20, and wherein this area can 
while displaying the user interface, receiving, via the one or more input devices, an input corresponding to a request to subscribe to a first channel of the one or more channels (user can select to subscribe to a particular channel; Fig. 17, element 1645, and Figs. 23A-D, element 1645, and col. 37, lines 2-6, and col. 39, lines 12-16, and col. 42, lines 35-47); and 
in response to receiving the input: initiating a process to subscribe to the first channel on the electronic device (system subscribes user to the particular channel based on the received input requesting to do so; col. 11, lines 61-64, and col. 21, lines 50-60, and col. 39, lines 12-16, and col. 42, lines 56-58); and 
in accordance with a determination that subscription to the first channel was successful: updating (interfaces can be shown with real-time subscription information, i.e. updated based on subscriptions of the user; col. 10, lines 17-23, and col. 22, lines 14-18, 21-24, and 61-67, and col. 23, lines 35-41, and col. 24, lines 31-38, and wherein also includes explicitly updating information; col. 34, lines 58-64) the first region to include the one or more representations of the first set of content items and a plurality of representations of a second set of content items available for playback from the first channel (after subscription to the particular channel, user interface can display the particular channel in an area that can include channels the user is subscribed to/recently subscribed to, and note that the channel has multiple media items for consumption, i.e. plurality; Fig. 17, element 1515, and col. 12, lines 53-58, and col. 32, lines 42-67, and note that the first region can encompass an area that includes content 
altering a representation of the first channel in the second region (the second region, i.e. Fig. 17, element 1705B, can include content that the user is not subscribed to, therefore the interpretation would be that once a user has subscribed to a channel listed here, it will no longer be shown, i.e. be removed, since it is no longer in an unsubscribed state; col. 37, lines 10-14).
While Thomas does disclose initiating a process to display selected content on the display (selectable for playback; col. 14, lines 27-32, and col. 22, lines 61-67), Thomas does not explicitly disclose a first region that includes a first representation of a first content item selectable to initiate playback of the first content item, and a second representation of a second content item selectable to initiate playback of the second content item; and
a region that includes a plurality of representations of content including a first representation of a first respective content item from the first channel that is selectable to initiate a process to display the first respective content item on a display, and a second representation of a second respective content item from the first channel that is selectable to initiate a process to display the second respective content item on a display; and

In a related art, Chang does disclose a region that includes a plurality of representations of content including a first representation of a first respective content item from the first channel that is selectable to initiate a process to display the first respective content item on a display, and a second representation of a second respective content item from the first channel that is selectable to initiate a process to display the second respective content item on a display (interface area has region(s), that show channels with content representations; Fig. 7, element 712, and Fig. 9, elements 902 and 904, and col. 11, lines 10-21, and channels showing multiple selectable content items for display; Fig. 7, elements 714, 716, 718, and 720, and Fig. 9, elements 914, 916, 918, 920, 922, and 924, and col. 10, lines 5-8, and col. 11, lines 22-53, wherein selected content is played/displayed; col. 10, lines 25-35, and col. 12, lines 24-34, and col. 14, lines 3-9, and 30-35).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Thomas and Chang by allowing multiple items for displayed channels to be selectable for playback in a specific area of an interface, in order to provide an improved channel management system and method for enabling a user to subscribe to available channels on a content delivery network and personalize at least one subscribed channel (Chang; col. 1, lines 23-29).

visually distinguishing a representation of a first channel in a second region from others of one or more representations of one or more channels available for subscription in the second region.
In a related art, Goodwin does disclose a first region that includes a first representation of a first content item selectable to initiate playback of the first content item, and a second representation of a second content item selectable to initiate playback of the second content item, and a second region (at least a first area shows content that is subscribed and/or available for watching; Fig. 6, elements 635 and 650, and Fig 5B, elements 532, 534, 536, and 538, and at least a second area that can include other content; Fig. 6, elements 625 and 640, and Fig. 5B, elements 540 and 546, and wherein selection of a particular content item will allow access/presentation of that item, i.e. playback; page 1, paragraph 23, and page 3, paragraph 47, and page 5, paragraph 67, and page 9, paragraph 117, and page 10, paragraphs 141 and 143); and
updating the first region (first/second area can be updated; page 5, paragraphs 66-67, and page 6, paragraph 80).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Thomas, Chang, and Goodwin by allowing multiple items to be displayed and selectable for playback, in various areas of a user interface, in order to provide an improved system 
Thomas in view of Chang and Goodwin does not explicitly disclose visually distinguishing a representation of a first channel in a second region from others of one or more representations of one or more channels available for subscription in the second region.
In a related art, Keighran does disclose visually distinguishing a representation of a first channel in a second region from others of one or more representations of one or more channels available for subscription in the second region (visual characteristic(s) of subscribed and non-subscribed content can be different; page 20, paragraph 182, and wherein visual characteristics of content in a particular region can be changed such that they have differing visual characteristics; page 20, paragraph 183, and wherein changing a visual characteristic after a subscription as well; pages 20-21, paragraph 186).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Thomas, Chang, Goodwin, and Keighran by allowing certain content to be visually distinguishable from other content, in order to provide an improved system and method that allows users to navigate and play content items, including channel-based content items, available on the electronic devices, and utilize multiple operations that can also be performed (Keighran; page 1, paragraph 5).

2, Thomas in view of Chang, Goodwin, and Keighran discloses the one or more representations of the first set of content items available for playback in the first region and the one or more representations of the one or more channels in the second region are displayed as separate rows in the user interface (Thomas; different areas with content can at least be shown in different rows of the interface; Fig. 17, elements 1705A/B, 1710A, 1710B, 1710N, 1715A, 1715B, and 1715N, and Goodwin; at least a first area/row shows content that is subscribed and/or available for watching; Fig. 6, elements 635 and 650, and at least a second area/row that can include other content; Fig. 6, elements 625 and 640).

Regarding claim 3, Thomas in view of Chang, Goodwin, and Keighran discloses in accordance with a determination that the one or more channels includes a plurality of channels, the second region includes a full representation of a first respective channel in the plurality of channels and a portion of a representation of a second respective channel in the plurality of channels (Thomas; if displayed category includes multiple channels, they can be shown together in that particular category displayed in at least the second/different area of the interface; Fig. 17, elements 1705B, 1715A, 1715B, and 1715N, and col. 37, lines 7-8 , 11-14, and 17-20), wherein a current focus moves from the full representation of the first respective channel to the representation of the second respective channel in response to scrolling input received at the one or more input devices (Thomas; displayed category can include content from a single channel; col. 37, lines 7-8, and with use of input device(s); Fig. 28, elements 2812 and 2814, and 
in accordance with a determination that the one or more channels consists of a single channel, the second region includes a full representation of the single channel without including representations of other channels (Thomas; if displayed category includes a single channel, it can be shown without other channels in that particular category displayed in at least the second/different area of the interface; Fig. 17, elements 1705B, 1715A, 1715B, and 1715N, and col. 37, lines 7-8).

Regarding claim 5, Thomas in view of Chang, Goodwin, and Keighran discloses in accordance with a determination that a user of the electronic device has subscribed to less than a predetermined number of channels available for subscription in the media browsing application (Thomas; system can determine amount of subscriptions related to a threshold number of subscriptions; col. 44, lines 55-57), the second region includes a plurality of representations of channels available for subscription in the media browsing application (Thomas; second/separate area; Fig. 17, elements 1705B, 1715A, 1715B, and 1715N, and col. 37, lines 17-20, and wherein this area can include only content/channels that are available to be subscribed to by the user; col. 13, lines 45-53, and col. 37, lines 10-14), and 
in accordance with a determination that the user of the electronic device has subscribed to more than the predetermined number of channels available for subscription in the media browsing application (Thomas; system can determine amount of subscriptions related to a threshold number of subscriptions; col. 44, lines 55-57), the 

Regarding claim 6, Thomas in view of Chang, Goodwin, and Keighran discloses in response to receiving the input corresponding to the request to subscribe to the first channel (Thomas; user can select to subscribe to a particular channel; Fig. 17, element 1645, and Figs. 23A-D, element 1645, and col. 37, lines 2-6, and col. 39, lines 12-16, and col. 42, lines 35-47): 
in accordance with the determination that the subscription to the first channel was successful (Thomas; interfaces can be shown with real-time subscription information, i.e. updated based on subscriptions of the user; col. 10, lines 17-23, and col. 22, lines 14-18): 
in accordance with the second region including the plurality of representations of channels available for subscription prior to receiving the input corresponding to the request to subscribe to the first channel, maintaining display, in the user interface, of the second region and one or more representations of channels available for subscription in the media browsing application (Thomas; second/separate area; Fig. 17, elements 1705B, 1715A, 1715B, and 1715N, and col. 37, lines 17-20, and wherein this area can 

Regarding claim 7, Thomas in view of Chang, Goodwin, and Keighran discloses content of a first type and content of a second type, different from the first type, are accessible from the media browsing application (Thomas; channels/content can be of various kinds, i.e. TV clips, movie clips, video blogs, original videos, etc.; col. 4, lines 20-23, and col. 6, lines 3-13, and channels with specific types of content that are different from other channels; col. 19, lines 54-60), 
in accordance with a determination that the user interface corresponds to content of the first type and not content of the second type, the one or more channels are first one or more channels on which content of the first type is available (Thomas; displayed channels/content can be categorized and shown based on the explicit type of content, i.e. different from other displayed categories of channels/content; col. 37, lines 7-11, and Fig. 17, and wherein a displayed composite channel can also have channels with specific types of content that are different from channels of other composite channels; col. 19, lines 54-60), and 
in accordance with a determination that the user interface corresponds to content of the second type and not content of the first type, the one or more channels are second one or more channels on which content of the second type is available (Thomas; displayed channels/content can be categorized and shown based on the explicit type of content, i.e. different from other displayed categories of channels/content; col. 37, lines 7-11, and Fig. 17, and wherein a displayed composite 

Regarding claim 8, Thomas in view of Chang, Goodwin, and Keighran discloses content of a first type and content of a second type, different from the first type, are accessible from the media browsing application (Thomas; channels/content can be of various kinds, i.e. TV clips, movie clips, video blogs, original videos, etc.; col. 4, lines 20-23, and col. 6, lines 3-13, and channels with specific types of content that are different from other channels; col. 19, lines 54-60, and within an application; col. 7, lines 17-43, and col. 10, lines 24-36), 
in accordance with a determination that the user interface corresponds to content of the first type and not content of the second type, the plurality of representations of the content accessible on the electronic device from the first channel in the first region of the user interface include a plurality of representations of content of the first type without including representations of content of the second type (Thomas; user interface can display particular channel(s) in a particular area, i.e. which can be interpreted as being in a first/specific region, that can include channels of a particular type, such as free/paid, advertising attributes, access frequency, etc., i.e. only showing that particular type of 
in accordance with a determination that the user interface corresponds to content of the second type and not content of the first type, the plurality of representations of the content accessible on the electronic device from the first channel in the first region of the user interface include a plurality representations of content of the second type without including representations of content of the first type (Thomas; user interface can display particular channel(s) in a particular area, i.e. which can be interpreted as being in a first/specific region, that can include channels of a particular type, such as free/paid, advertising attributes, access frequency, etc., i.e. only showing that particular type of channel(s); Fig. 17, element 1515, and col. 12, lines 53-58, and col. 32, lines 42-67).

Regarding claim 9, Thomas in view of Chang, Goodwin, and Keighran discloses in accordance with a determination that a content consumption history of a user of the electronic device is a first content consumption activity, the plurality of representations of the second set of content accessible on the electronic device from the first channel in the first region of the user interface include first one or more representations of first content, and in accordance with a determination that a content consumption history of a user of the electronic device is a second content consumption activity, different than the first content consumption history, the plurality of representations of the second set of content accessible on the electronic device from the first channel in the first region of the user interface include second one or more representations of second content, different than the first content (Thomas; user interface can display particular channel(s) 

Regarding claim 12, Thomas in view of Chang, Goodwin, and Keighran discloses a user of the electronic device is subscribed to at least one channel available for subscription in the media browsing application (Thomas; channels to which the user is subscribed; col. 8, lines 27-35), and 
the user interface includes: the one or more representations of the first set of content items available for playback as one or more rows in the first region (Thomas; first area; Fig. 17, elements 1705A, 1710A, 1710B, and 1710N, and col. 37, lines 17-20, and wherein this area can include certain content/channels; col. 37, lines 10-14, and Goodwin; at least a first area/row shows content that is subscribed and/or available for watching; Fig. 6, elements 635 and 650), and 
the one or more representations of channels available for subscription in the media browsing application as a row in a second region in the user interface separate from the first region (Thomas; channels/content available can be shown in a separate area of the interface; Fig. 17, elements 1705B, 1705N, 1720A, 1720B, and 1720N), the second region including a representation of the at least one channel to which the user of the electronic device is subscribed, and a representation of at least one channel to which the user of the electronic device is not subscribed (Thomas; this different area 

Regarding claim 13, Thomas in view of Chang, Goodwin, and Keighran discloses while displaying, on the display, the second region of the user interface (Thomas; different area; Fig. 17, elements 1705B, 1705N, 1720A, 1720B, and 1720N), receiving, via the one or more input devices, an input corresponding to a request to select a respective representation of a respective channel in the second region of the user interface (Thomas; with use of input device(s); Fig. 28, elements 2812 and 2814, and wherein can include selection in the different area; Fig. 17, elements 1705B, 1705N, 1720A, 1720B, and 1720N); and 
in response to receiving the input corresponding to the request to select the respective representation of the respective channel in the second region: in accordance with a determination that the respective channel is a first respective channel, displaying, on the display, a user interface corresponding to the first respective channel and including information about content available on the first respective channel (Thomas; upon selection of channel for subscription, information screen can be presented with information about the channel; col. 43, lines 22-29, and Fig. 24A, and wherein screen can also be presented with various information about the channel, including content available on it; col. 41, lines 26-34, and col. 41, line 61 - col. 42, line 4, and col. 42, lines 15-27, and Figs. 19-20 and 24A); and 
in accordance with a determination that the respective channel is a second respective channel, different than the first respective channel, displaying, on the display, 

Claim 16, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclose: 
one or more processors (Thomas; col. 46, lines 28-44); 
memory (Thomas; col. 46, lines 28-35 and col. 46, line 62 – col. 47, line 8); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (Thomas; col. 46, line 62 – col. 47, line 8).

Claim 17, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 16.

18, Thomas in view of Chang, Goodwin, and Keighran discloses before receiving the input corresponding to the request to subscribe to the first channel of the one or more channels, the first region did not include the plurality of representations of the second set of content items (Chang; before input subscribing to specific channel, interface can be shown without the subscribed channels region; Fig. 7, elements 712 and 732, showing available channels for subscription, without the subscribed channels region, followed by Fig. 9, elements 902, and 904, showing available channels region and a subscribed channels region, and col. 10, lines 25-53, and col. 11, lines 10-53, and wherein the interface has at least different regions displayed when showing the subscribed channels region; Fig. 9, leftmost region showing selectable options including at least "my files" corresponding to content accessible to the device, middle region corresponding to channels with content that are available for subscription, and the rightmost region showing subscribed channels and content).

Regarding claim 19, Thomas in view of Chang, Goodwin, and Keighran discloses before receiving the input corresponding to the request to subscribe to the first channel of the one or more channels, the first region includes a plurality of representations of a third set of content items available for playback from a second channel (Thomas; user interface can display particular subscribed channels and content in specific areas as well as channels/content available for subscription in other areas; Fig. 15A, elements 1515 and 1505, and col. 31, lines 51-59, and col. 32, lines 32-39, and interface showing subscribed channel and content; Figs. 25 and 26, and col. 44, lines 38-67).

Regarding claim 21, Thomas in view of Chang, Goodwin, and Keighran discloses the first shared characteristic includes being a content item of a same genre (Thomas; content presented can be grouped by a particular category, i.e. genre, such as "best of", sports, etc.; col. 37, lines 7-20, and Fig. 17, and Goodwin; content by genre; page 4, paragraph 55).

Regarding claim 22, Thomas in view of Chang, Goodwin, and Keighran discloses the first content item of the first set of content items available for playback is an episode of a television show, and the second content item of the first set of content items available for playback is a movie (Thomas; content can include movies and TV clips; col. 4, lines 20-23, and Goodwin; the provided content items can include movies, television shows, etc.; page 4, paragraph 55, and page 5, paragraph 65).

Claim 23, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.
Claim 24, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.
Claim 26, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.
Claim 27, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.
28, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.
Claim 29, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.
Claim 30, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 9.
Claim 32, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 12.
Claim 33, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 13.
Claim 36, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 18.
Claim 37, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 19.
Claim 38, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 21.
Claim 39, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 22.
Claim 40, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.
41, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.
Claim 43, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.
Claim 44, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.
Claim 45, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.
Claim 46, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.
Claim 47, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 9.
Claim 49, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 12.
50, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 13.
Claim 53, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 18.
Claim 54, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 19.
Claim 55, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 21.
Claim 56, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 22.

Claims 4, 25, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., US 10,079,872 in view of Chang et al., US 8,370,874, Goodwin et al., US 2013/0262619, and Keighran et al., US 2017/0094360, and further in view of Londero, US 2014/0130097.

Regarding claim 4, Thomas in view of Chang, Goodwin, and Keighran discloses all the claimed limitations of claim 1, as well as the first channel is a channel whose or within a respective application, separate from the media browsing application (Thomas; content can be browsed and viewed within a particular application; col. 7, lines 17-43, and col. 10, lines 24-36), and 
the process to subscribe to the first channel includes displaying a selectable option for subscribing (Thomas; user can use selectable option to subscribe; Fig. 17, element 1645, and Figs. 23A-D, element 1645, and col. 37, lines 2-6, and col. 39, lines 12-16, and col. 42, lines 35-47).
While Thomas in view of Chang, Goodwin, and Keighran also discloses viewing the content from the first channel in a respective application (Thomas; content can be consumed via specific interface/application; col. 6, lines 13-15, and col. 31, lines 23-35, and col. 33, lines 12-15, and col. 35, lines 41-44), Thomas in view of Chang, Goodwin, and Keighran does not explicitly disclose linking to the media browsing application an existing subscription to a first channel, the existing subscription used to view the content from the first channel.
In a related art, Londero does disclose linking to the media browsing application an existing subscription to a first channel, the existing subscription used to view the content from the first channel (users alternative streaming account can be linked so as to display content corresponding to that account; page 2, paragraph 27, and wherein for displaying and viewing content from the linked source(s); page 4, paragraph 44, and page 5, paragraphs 52 and 57).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Thomas, 

Claim 25, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.
Claim 42, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.

Claims 11, 31, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., US 10,079,872 in view of Chang et al., US 8,370,874, Goodwin et al., US 2013/0262619, and Keighran et al., US 2017/0094360, and further in view of Zimmerman et al., US 2018/0070121.

Regarding claim 11, Thomas in view of Chang, Goodwin, and Keighran discloses all the claimed limitations of claim 1, as well as content from a plurality of channels is accessible from the media browsing application, the plurality of channels includes a first set of channels and a second set of channels (Thomas; channels/content can be of various kinds, i.e. TV clips, movie clips, video blogs, original videos, etc.; col. 4, lines 20-23, and col. 6, lines 3-13, and channels with specific types of content that are different from other channels; col. 19, lines 54-60, and within an application; col. 7, lines 17-43, and col. 10, lines 24-36), content from the first set of channels viewable within 
the second region includes one or more representations of channels in the first set of channels without including representations of channels in the second set of channels (Thomas; second/different area displaying categories including different sets of channels, i.e. without displaying the other types; Fig. 17, elements 1705B, 1715A, 1715B, and 1715N, and wherein a displayed composite channel can also have channels with specific types of content that are different from channels of other composite channels; col. 19, lines 54-60).
Thomas in view of Chang, Goodwin, and Keighran does not explicitly disclose content from a second set of channels not viewable within the media browsing application.
In a related art, Zimmerman does disclose content from a second set of channels not viewable within the media browsing application (displaying channels accessible via the current interface/application, as well as those that will require launching of an additional application; Fig. 3A, channels 1000, 2000, 007, 206, 212, an 227, and page 4, paragraph 29).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Thomas, Chang, Goodwin, Keighran, and Zimmerman by allowing use of provider specific applications to play/access certain content, in order to provide improved systems and methods for presenting non-time bound content in a time bound grid (Zimmerman; page 1, paragraph 2).

Claim 31, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 11.
Claim 48, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 11.

Claims 14, 15, 34, 35, 51, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., US 10,079,872 in view of Chang et al., US 8,370,874, Goodwin et al., US 2013/0262619, and Keighran et al., US 2017/0094360, and further in view of Garner, US 2013/0263189.

Regarding claim 14, Thomas in view of Chang, Goodwin, and Keighran discloses all the claimed limitations of claim 12, as well as the representation of the at least one channel to which the user of the electronic device is subscribed is displayed in a row in the second region, and the representation of the at least one channel to which the user of the electronic device is not subscribed is displayed in the row in the second region (Thomas; different area; Fig. 17, elements 1705B, 1705N, 1720A, 1720B, and 1720N, and wherein can include representations of both subscribed and unsubscribed channels/content; col. 13, lines 45-53, and wherein can be organized/filtered with various tools; col. 41, lines 10-12, and col. 45, lines 20-25, and wherein this includes based on subscription status; col. 44, lines 43-47).

In a related art, Garner does disclose a channel subscribed displayed at a beginning and a channel not subscribed is displayed at an end (subscribed content shown first, i.e. unsubscribed at end/last; page 5, paragraph 67, and wherein with channels; page 4, paragraph 51).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Thomas, Chang, Goodwin, Keighran, and Garner by allowing channels to be organized for display in certain ways, in order to provide an improved system and method for managing content in a streaming media environment (Garner; page 1, paragraph 2).

Regarding claim 15, Thomas in view of Chang, Goodwin, Keighran, and Garner discloses in accordance with a determination that the user of the electronic device is subscribed to greater than a threshold number of channels available for subscription in the media browsing application (Thomas; system can determine amount of subscriptions related to a threshold number of subscriptions; col. 44, lines 55-57), the second region includes a visual indication delineating one or more representations of channels to which the user is subscribed from one or more representations of channels to which the user is not subscribed (Thomas; different area; Fig. 17, elements 1705B, 1705N, 1720A, 1720B, and 1720N, and wherein this different area can include a mixture of channels/content that the user is subscribed to as well as unsubscribed 
in accordance with a determination that the user of the electronic device is not subscribed to greater than the threshold number of channels available for subscription in the media browsing application (Thomas; system can determine amount of subscriptions related to a threshold number of subscriptions; col. 44, lines 55-57), the second region does not include the visual indication delineating the one or more representations of channels to which the user is subscribed from the one or more representations of channels to which the user is not subscribed (Thomas; different area; Fig. 17, elements 1705B, 1705N, 1720A, 1720B, and 1720N, and wherein this different area can include only channels/content that the user is not subscribed to; col. 13, lines 45-53, and col. 37, lines 10-14, and note that if only unsubscribed channels, the interface will show a subscription element/price, thereby not showing various channels with delineation; additionally this will also be the same case when only subscribed channels are shown, i.e. no delineation from unsubscribed channels; Fig. 17, elements 1645 and 1660, and col. 37, lines 2-6).

Claim 34, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 14.
Claim 35, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 15.

Claim 51, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 14.
Claim 52, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsiao (US 2006/0031872), describing visually distinguishing channels/content based on non-subscription.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424